

115 HR 3917 IH: To amend the Public Health Service Act to extend funding for the special diabetes program for Indians.
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3917IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Mullin (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to extend funding for the special diabetes program for
			 Indians.
	
		1.Extension for special diabetes program for Indians
 Section 330C(c)(2) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)) is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting and $112,500,000 for the period consisting of the second, third, and fourth quarters of fiscal year 2018; and; and
 (3)by adding at the end the following:  (E)$150,000,000 for fiscal year 2019..
			